Citation Nr: 0938588	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-39 598	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disabilities, claimed as secondary to a service-connected 
left knee disability.   

2.  Entitlement to a rating in excess of 30 percent for 
status post left total knee replacement (TKR).  

3.  Entitlement to monetary assistance for the purchase of an 
automobile and adaptive equipment or for adaptive equipment 
only. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1964 to February 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions in May 2007, April, 2008, and August 2008 by the 
Roanoke RO.  In July 2009, a Travel Board hearing was held 
before the undersigned; a transcript of the hearing is 
associated with the claims file.  

The Veteran has raised an inextricably intertwined claim of 
entitlement to service connection for shortening of the left 
leg as secondary to his service connected left knee 
disability.  This matter must be adjudicated concurrently 
with the matters on appeal.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The Veteran's post-TKR left knee disability is assigned a 
(minimum) 30 percent rating under Diagnostic Code 5055 (for 
TKR), which provides that following an initial one year 
period after replacement, a 60 percent rating is to be 
assigned for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Intermediate 
degrees of residual weakness, pain, or limitation of motion 
are to be rated by analogy to diagnostic codes 5256, 5261, 
5262, with a minimum rating of 30 percent.  38 C.F.R. 
§ 4.71a.  

The Veteran's disability picture is complicated by the fact 
that he also has nonservice-connected disabilities that may 
cause left lower extremity weakness.  Notably, on June 2008 
VA examination, the Veteran was found to have marked weakness 
in the left leg; the examiner did not indicate how much, if 
any, of the left leg weakness is attributable to the 
Veteran's service-connected left knee disability; 
furthermore, it appears that after the Veteran's left TKR he 
was found to have a greater amount of leg shortening than was 
previously documented (and how much, if any, knee shortening 
is attributable to his service connected left knee disability 
is unclear).  As these are medical questions, an examination 
is needed.  

Regarding the claim of entitlement to monetary assistance for 
the purchase of an automobile and adaptive equipment or 
adaptive equipment, it is noteworthy that a basis for 
establishing entitlement to such benefit is by showing that 
there is service-connected loss of use of a foot, and that 
loss of use may be established by showing that there is 3 1/2 
inch shortening of the lower extremity.  38 C.F.R. 
§ 3.350(a)(2).  The evidence of record suggests that the 
Veteran has some (1 1/2 to 2 inch) shortening of the left lower 
extremity due to nonservice connected residuals of a 
motorcycle accident that required hip replacement.  However, 
the record further suggests that he has had more shortening 
following his left knee replacement (there are notations of 
3, 3 1/2 , and 6 inch build-ups of the left shoe.  The matter 
of the extent of leg shortening actually present (and to what 
extent it is attributable to service-connected disability) 
also requires clarification via medical examination and 
advisory opinion.   

Finally, the Veteran also seeks service connection for 
bilateral shoulder disabilities, claimed as secondary to his 
left knee disability.  The record shows diagnoses of 
bilateral shoulder degenerative joint disease and of left 
shoulder impingement and right rotator cuff tear with biceps 
tendon dislocation.  The Veteran has a long history of using 
crutches to walk (VA examinations as early as May 1977 and 
June 1981 note he used crutches); more recently he switched 
to a motorized wheelchair due to his bilateral shoulder 
disabilities.  Medical professionals have opined that the 
Veteran's bilateral shoulder disabilities are due to his many 
years of using crutches.  However, there is conflicting 
evidence as to which of his disabilities required the use of 
crutches that led to the development of his bilateral 
shoulder disabilities.  In addition to his post-TKR left knee 
disability, the Veteran has nonservice-connected status post 
left hip replacement and familial spastic paraplegia.  A 
November 1982 record suggests that the Veteran used crutches 
for his left knee disability.  A March 1984 record notes he 
used crutches due to his left hip disability.  An October 
2008 VA examiner opined that the bilateral shoulder 
disabilities were due to the Veteran's familial spastic 
paraparesis rather than secondary to his service-connected 
left knee disability.  In November 2008 and June 2009 
statements, the Veteran's private physician opined that his 
shoulder problems were secondary to his use of crutches for 
his left knee problem.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to be examined by an orthopedist.  The 
examining physician must review the 
Veteran's claims files in conjunction 
with the examination.  All findings 
related to the Veteran's left knee 
disability, left leg shortening, and 
bilateral shoulder disabilities should be 
reported in detail.  Based on review of 
the record and examination of the 
Veteran, the physician should respond to 
the following:

a)  Is the Veteran's left knee disability 
manifested by weakness in the left leg?  
If so, does the Veteran have marked left 
leg weakness due to his left knee 
disability?  

b)  Does the Veteran have shortening of 
the left leg, and if so, what is the 
extent of such shortening (in inches)?  
How much of the leg shortening, if any, 
is due to the Veteran's service-connected 
left knee disability?

c) Based on the factual evidence in the 
record to what extent was the Veteran's 
use of crutches over the years required 
by his service-connected left knee 
disability?  d) Please identify (by 
diagnosis) the Veteran's bilateral 
shoulder disabilities.  For each shoulder 
disorder diagnosed, was such, at least as 
likely as not, caused or aggravated by 
the Veteran's use of crutches due to his 
service connected left knee disability.  

The examiner must explain the rationale 
for all opinions.

3.  The RO should then re-adjudicate 
these claims.  If any remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

